          Case 1:18-cv-09874-GBD Document 65 Filed 07/29/19 Page 1 of 13



UNITED ST ATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
LA TASHIA GAYLE,

                                  Plaintiff,

                 -against-                                       MEMORANDUM DECISION
                                                                     AND ORDER
CHILDREN'S AID COLLEGE PREP
CHARTER SCHOOL, CHILDREN'S AID                                      18 Civ. 9874 (GBD)
SOCIETY, CASEY VIER, in her individual and
official capacities, and DEVON JACKSON, in
his individual and official capacities,

                                     Defendants.
- - - - - - -- - -- -- - - - - - -- - - - - - - -- --- --- --x

GEORGE B. DANIELS, United States District Judge:

        Plaintiff La Tashia Gayle brings this sexual harassment and discrimination claim against

Defendants the Children's Aid College Prep Charter School (the "School"), Defendant the

Children's Aid Society (the "Society"), Casey Vier, and Devon Jackson. (First Am. Compl.

("F AC"), ECF No. 20.) She asserts claims of discrimination and retaliation against the School and

the Society under Title IX of the Education Amendments of 1972 ("Title IX"), 20 U.S.C. §

1681(a)-(c) (Counts I and II), and New York State Human Rights Law ("NYSHRL"), New York

Executive Law Section 296 (Counts III and IV). (Id.,, 184-247.) She also raises discrimination

and retaliation claims against all Defendants under the New York City Human Rights Law

("NYCHRL"), New York City Administrative Code,§ 8-107(1), (6) (Counts V and VI). (Id.,,

248-82.) Finally, she raises claims for aiding and abetting discrimination and retaliation against

the individual Defendants Casey Vier and Devon Jackson under the NYCHRL, New York City

Administrative Code,§ 8-107(7). (Id.,, 283-89.)

        The School and the Society separately move to dismiss Plaintiff's Title IX claims for

failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6). (Notice of Mot. to
          Case 1:18-cv-09874-GBD Document 65 Filed 07/29/19 Page 2 of 13




Dismiss Am. Compl. ("Society's MTD"), ECF No. 35; Notice of Mot. to Dismiss Pl.'s Am.

Compl. ("School's MTD"), ECF No. 39.) These motions are GRANTED. Plaintiff's employment

discrimination claims are not actionable under Title IX. This Court declines to exercise ancillary

jurisdiction over Plaintiff's state and city law claims against any Defendant. Accordingly, because

this Court would only have original jurisdiction over Plaintiff's Title IX claims against the School

and the Society, Plaintiff's amended complaint is dismissed in its entirety.

                    I.    FACTUAL AND PROCEDURAL BACKGROUND 1

   A. Jackson Sexually Harassed and Assaulted Plaintiff from March 6, 2015 Until June
      20, 2017.

       Plaintiff alleges that she began working for the School on October 26, 2012 as a

Community Associate and shortly thereafter as a Visual Arts Instructor. (F AC 126.) She alleges

that Defendant Jackson, her supervisor, began making inappropriate comments to her on March 6,

2015, shortly after he was hired to be the Dean of Students and Culture. (Id. 1131-35, 46, 114.)

According to Plaintiff, in May 2015, the inappropriate comments escalated to sexual advances and

inappropriate touching. (Id.    1 40.)   He would touch and grab several of Plaintiff's body parts,

including her shoulder, legs, and thighs. (Id.    1 41.)   He also tried to hold her hand. (Id.) Soon

Jackson became more aggressive, rubbing his middle finger in Plaintiff's palm when he grabbed

her hands. (Id. 143.)

       Towards the end of the 2014-15 academic school year, Jackson allegedly began to sexually

assault Plaintiff in her "art room, in hallways, in their shared office and in other locations

throughout the School." (Id.    1 50-54.)   He would touch and grab her crotch and buttocks. (Id.        1



1 The following factual allegations are taken from the amended complaint (as well as documents attached

to it or incorporated by reference) and are deemed to be true for purposes of the City's motion to dismiss.
See Chambers v. Time Warner, Inc., 282 F.3d 147, 152-53 (2d Cir. 2002).


                                                     2
         Case 1:18-cv-09874-GBD Document 65 Filed 07/29/19 Page 3 of 13



49.) Jackson coupled his assaults with sexually suggestive comments, asking Plaintiff to have sex

with him and to let him feel her crotch. (Id. 1 53.)

       Plaintiff received a salary increase for the 2015-16 school year, which prompted further

sexual advances from Jackson. (Id.   1 60.)   He told Plaintiff that he helped her get that raise, that

she owed him for it, and that she had to sleep with him "that very same week" to "repay him." (Id.

1160-62.) Throughout the entire 2015-16 and 2016-17 academic school years Jackson subjected

Plaintiff "to the same types of sexual comments, innuendo, propositions, sexual gestures and other

inappropriate conduct on a daily basis." (Id. 165, 86-87, 92-97.) During this time, Jackson also

began to send Plaintiff sexually inappropriate and explicit text messages from his personal phone.

(Id. 199.)

       Plaintiff alleges that she categorically and repeatedly refused Jackson for the more than

two years that he subjected her to his sexual harassment and assaults. (Id. 1196-97.)

   B. School Administrators and Other Teachers Allegedly Witnessed Jackson Sexually
      Harassing Plaintiff.

       In her amended complaint Plaintiff lists the names of twelve "staff members, including

teachers, [who] have witnessed [Jackson's] inappropriate conduct toward Plaintiff' during the

2015-16 and 2016-17 school years. (Id.        11 98, 108-111.)     For example, in or around August

2016, Plaintiff alleges that Jackson forcefully backed her up against a wall in a hallway and started

aggressively making sexual comments about her, namely, asking her when she would make time

for him, and saying "you need to stop trying to avoid me." (Id. 174-76.) Plaintiff claims that she

"was visibly uncomfortable and afraid." (Id. 11 77-78.) Both the School Dean and School

Director, high-level administrators of the Society, witnessed this incident in the hallway and filed

incident reports about it with the School and the Society. (Id.)




                                                   3
         Case 1:18-cv-09874-GBD Document 65 Filed 07/29/19 Page 4 of 13



   C. Plaintiff Informally Complained About Jackson's Sexual Harassment to School Staff
      Members.

       Plaintiff alleges that, starting in 2016, she complained about Jackson's harassment and

abuse to several School staff members. At some point in 2016, she complained about it to a life

coach employed by the Society. (Id.   1 67.)   Plaintiff allegedly also complained about Jackson's

conduct to the Dean of Instruction, to Principal Vier's executive assistants, and to the School's

receptionist. (Id. 1 82-83, 103-106.) All of these individuals allegedly counseled Plaintiff to

handle Jackson's abuse on her own.

   D. Plaintiff Formally Complained on June 20, 2017.

       Jackson's abusive behavior lasted until July 20, 2017, when "Plaintiff finally got the

courage to make a formal complaint to [Principal Vier] about Jackson's sexual harassment." (Id.

1124.) She provided Principal Vier and a human resources manager details of Jackson's "ongoing

and continuous groping, sexual touching, sexual inuendo, sexual comments, sexual gestures, and

about his sexually explicit questions." (Id.   1 128.)   She also provided them with documentary

evidence to support her allegations. (Id. 1129.)

   E. Jackson Resigned the Summer of 2017.

       Jackson resigned after Plaintiff filed her formal complaint in the summer of 2017, before

the start of the 2017-18 school year. (Id. 1137.) Plaintiff maintains that, "upon information and

belief, no disciplinary action was taken against Jackson after Defendants confirmed that he was

sexually harassing Plaintiff." (Id. 1 136.) Plaintiff does not offer, however, any basis for her

contention that Jackson "was allowed to resign without disciplinary action." (Id. 1137.) Instead,

she admits that Defendants "never discussed Plaintiffs complaint against Jackson with Plaintiff .

. . [leaving her] in the dark about what, if any, actions were taken." (Id. 11141-43).




                                                   4
          Case 1:18-cv-09874-GBD Document 65 Filed 07/29/19 Page 5 of 13




   F. Principal Vier Allegedly Retaliated Against Plaintiff for Complaining About
      Jackson's Harassment.

       Plaintiff claims that Principal Vier retaliated against her and subjected her to a hostile work

environment "due to her complaint of sexual harassment and discrimination." (Id. ,, 144-45.)

First, she alleges that Vier completely stopped communicating with her other than to reprimand

her, leading Plaintiff to feel isolated. (Id.,, 147-51.) She also claims that Defendants altered her

work schedule to make it harder for her to do her job. (Id., 152-60.)

       Plaintiff also pleads that she has been written up twice after she complained about

Jackson's abuse "for unreasonable reasons." (Id., 167.) The first time, she was allegedly written

up for not saying "hi" to a parent. (Id., 168.) The second time, she was written up for supposedly

raising her voice at her students. (Id. , 169.)

       The trauma of Jackson's alleged sexual harassment and assault, coupled with Principal

Vier's alleged retaliation, caused Plaintiff to suffer from loss of sleep, anxiety, and major

depression, leading her to seek a leave of absence from April 5, 2018 to May 7, 2018. (Id.,, 165,

171-72.) Plaintiff maintains that the retaliation against her is ongoing since she returned to the

school in the fall of 2018. (Id., 173.)

        In June 2018, Plaintiff filed a charge of discrimination with the Equal Employment

Opportunity Commission ("EEOC"). (Id. , 17.) On October 25, 2018, Plaintiff filed the instant

action. (Compl., ECF No. 1.) She amended her complaint on January 29, 2019. (FAC.) The

School, the Society, and Principal Vier moved to dismiss the amended complaint on February 28,

2019. (School's MTD; Society's MTD.) Jackson also moved to dismiss the amended complaint

on April 1, 2019. (Jackson's MTD.)

                                     II.   LEGAL STANDARD

        To survive a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), a

complaint must plead "enough facts to state a claim to relief that is plausible on its face." Brown
                                                  5
         Case 1:18-cv-09874-GBD Document 65 Filed 07/29/19 Page 6 of 13



v. Daikin Am. Inc., 756 F.3d 219,225 (2d Cir. 2014)(quoting Bell At!. Corp. v. Twombly, 550 U.S.

554, 570 (2007)). "A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). While "the plausibility

standard is not akin to a probability requirement," id. (internal quotation marks omitted), the

plaintiff must "nudge[] [her] claims across the line from conceivable to plausible[.]" Twombly,

550 U.S. at 570. A court must take "factual allegations [in the complaint] to be true and draw []

all reasonable inferences in the plaintiffs favor." Harris v. Mills, 572 F.3d 66, 71 (2d Cir. 2009)

(citation omitted). Legal conclusions, conversely, do not benefit from a presumption of truth. See

Iqbal, 556 U.S. at 678.

       A district court can first review a plaintiffs complaint to identify allegations that, "because

they are no more than conclusions, are not entitled to the assumption of truth." Id. at 679. The

court then considers whether the plaintiffs remaining well-pleaded factual allegations, assumed

to be true, "plausibly give rise to an entitlement to relief." Id.; see also Targum v. Citrin

Cooperman & Co., LLP, No. 12 Civ. 6909 (SAS), 2013 WL 6087400, at *3 (S.D.N.Y. Nov. 19,

2013 ). In deciding a 12(6 )( 6) motion, the court also draws all reasonable inferences in the non-

moving party's favor. See NJ Carpenters Health Fund v. Royal Bank of Scot. Grp., PLC, 709

F.3d 109, 119-20 (2d Cir. 2013).

                III.      PLAINTIFF'S TITLE IX CLAIMS ARE DISMISSED

       Plaintiff alleges Title IX liability against the School and the Society on two grounds: first,

that Jackson subjected her to workplace sexual harassment and a hostile work environment, and

second, that the School and the Society subjected her to a further hostile work environment and

adverse employment actions in retaliation for complaining about his abuse. Plaintiffs claims fail

because employment discrimination claims are not actionable under Title IX.


                                                  6
          Case 1:18-cv-09874-GBD Document 65 Filed 07/29/19 Page 7 of 13



    A. Employment Discrimination Claims Are Not Actionable Under Title IX.

       The Society and the School argue that Plaintiff has no private right of action under Title

IX because Title VII offers the exclusive remedy for employees of federally-funded employment

institutions to assert employment discrimination claims.          (Defs' Children's Aid College Prep

Charter Sch. and Casey Vier's Mem. of Law in Supp. of their Mot. to Dismiss Pl.' s Am. Com pl.,

ECF No. 41, at 10-13; Def. the Children's Aid Soc. 's Mem. of Law in Supp. of its Mot. to Dismiss

the Am. Compl., ECF No. 37. at 8.)

       Title IX, in tum, provides that "[n]o person in the United States shall, on the basis of sex,

be excluded from participation in, be denied the benefits of, or be subjected to discrimination under

any education program or activity receiving Federal financial assistance." 20 U.S.C. § 1681(a).

The statute applies to a school's disparate provision of programs, aid, benefits, or services or the

inequitable application of rules or sanctions on the basis of sex. See Davis v. Monroe Cty. Bd. Of

Educ., 526 U.S. 629, 646-47 (1999). It also prohibits a school's deliberate indifference to acts of

sexual harassment committed against a student. Id.

       Neither the Supreme Court nor the Second Circuit have addressed "whether there is a

private right of action for employment discrimination under Title IX." Summa v. Hofstra Univ.,

708 F.3d 115, 131 (2d Cir. 2013); see also Bastian v. N. Y City Dep 't of Educ., 04 Civ. 7450

(PAC), 2008 WL 2930529, at *6 (S.D.N.Y. July 29, 2008) ("While Title IX includes a private

right of action, the Second Circuit has not ruled whether an employee of a federally-funded

educational institution can use Title IX to seek redress for employment discrimination on the basis

of sex." (citations omitted)); Stouter v. Smithtown Cent. Sch. Dist., 687 F. Supp. 2d 224, 235

(E.D.N.Y. 2010) (same). Other Circuit courts are divided on this question. 2


2The First, Fifth, Sixth, and Seventh Circuits have found that there is no private right of action for
employment discrimination for employees of federally-funded educational institutions under Title IX. See
Lakoski v. James, 66 F .3d 751, 754 (5th Cir. 1995) ("Given the availability of a private remedy under Title

                                                     7
          Case 1:18-cv-09874-GBD Document 65 Filed 07/29/19 Page 8 of 13



        Plaintiff argues that the "Supreme Court specifically ruled that Title IX does provide a

vehicle for Plaintiffs to bring gender-based discrimination claims" in North Haven Board of

Education v. Bell. (Pl.'s Mem. of Law in Opp'n to Children's Aid College Prep Charter School's

Defendants' Mot. to Dismiss the Am. Compl. ("Pl.'s Opp'n"), ECF No. 43, at 11 (citing 456 U.S.

512 (1982)) (emphasis in original).) But in that case, the Supreme Court simply held that the

Department of Health, Education and Welfare had the authority to withhold federal funds from

schools that discriminated against employees and students of educational programs. See Bell, 456

U.S. at 456. "The Court did not address the availability of a private right of action for employees

of such programs." Burrell v. City Univ. ofN. Y, 995 F. Supp. 398,408 (S.D.N.Y. 1998).

        Plaintiff also cites Cannon v. University of Chicago for the proposition that "there is an

implied private right of action for gender-based discrimination under Title IX." (Pl. 's Opp'n at 12

(citing 441 U.S. 677 (1979)).) It is true that the Supreme Court in that case held that a student has

a private right of action to sue a federally-funded educational institution for sex-based

discrimination in its admissions. Cannon, 441 U.S. at 704-09. Nowhere in Cannon, however,




VII for aggrieved employees, we are unwilling to [find] ... an implied private right of action for damages
under Title IX for employment discrimination. Doing so would disrupt a carefully balanced remedial
scheme for redressing employment discrimination by [university] employers .... "); Waidv. Merrill Area
Pub. Schs., 91 F.3d 857, 862 (7th Cir. 1996), abrogated by Fitzgerald v. Barnstable Sch. Comm., 555 U.S.
246 (2009) ("Therefore, Title VII preempted any of Waid's claims for equitable relief under§ 1983 or Title
IX"), Junior Coll. Dist. of St. Louis Cty., Mo. v. Califano, 597 F.2d 119, 121 (6th Cir. 1979) ("Such an
examination of the plain language of the instant statute, however, indicates no intent to extend its commands
so as to include employees of an educational institution in addition to students."); Islesboro Sch. Comm. v.
Califano, 593 F.2d 424, 428 (1st Cir. 1979) (finding that prohibitions against sex discrimination in
employment is "reserved for the amended Title VII and Equal Pay Act.").
The Third and Fourth Circuits have found otherwise. See Preston v. Com. of Va. ex rel. New River Cmty.
Coll., 31 F .3d 203, 206 (4th Cir. 1994) ("This implied [right of action for enforcement of Title IX] extends
to employment discrimination on the basis of gender by educational institutions receiving federal funds.");
Doe v. Mercy Catholic Med. Center, 850 F.3d 545, 562 (3d Cir. 2017) ("[T]he provision implying Title
IX's private cause of action, 20 U.S.C. § 168l(a), encompasses employees, not just students .... "); Kazar
v. Slippery Rock Univ. of Penn., 679 F. App'x 156, 166 (3d Cir. 2017) (Shwartz, Circuit J., concurring)
("Title IX provides an independent avenue that coexists with Title VII for pursuing claims of gender-based
employment discrimination.").


                                                      8
         Case 1:18-cv-09874-GBD Document 65 Filed 07/29/19 Page 9 of 13




does the Court create a private right of action for an employee of a federally-funded educational

institution to sue his or her employer for employment discrimination under Title IX.

       Plaintiff further relies on inapposite cases preceding Summa to argue that "the Second

Circuit confirms that 'the Supreme Court has held that Title IX implies a private cause of action

which encompasses retaliation against a person because that person has complained of sex

discrimination."' (Pl. 's Opp'n at 12 (citing Burgess v. Harris Beach PLLC, 346 F. App'x 658,

660 (2d Cir. 2009)).) Burgess, for example, is inapposite because in that case the panel held that

a lawyer representing a teacher in an employment discrimination action does not have the right to

bring a retaliation claim on the lawyer's own behalf under Title IX or the Rehabilitation Act

"because she does not have a relationship with any of the defendants that would allow her to invoke

the protections of these statutes." Burgess, 346 F. App'x at 660. Weinstock v. Columbia University

simply notes in a footnote that the burden-shifting framework articulated by the Supreme Court

for Title VII employment discrimination claims in McDonnell Douglas Corp. v. Green also applies

to similar claims under Title IX. 224 F.3d 33, 42 n.1 (2d Cir. 2000). 0 'Connor v. Davis and

Murray v. New York University College of Dentistry involve students claiming that they were

subjected to sexual harassment in violation of Title IX while volunteering as interns or

participating in school-sponsored clinics. See O'Connor, 126 F.3d 112, 116-17 (2d Cir. 1997);

Murray, 57 F.3d 243, 248 (2d Cir. 1995). None of these cases address whether employees of a

federally-funded educational institution have a private right of action for employment

discrimination under Title IX.

       An overwhelming majority of district courts in this Circuit have found that an implied

private right of action does not exists under Title IX for employees alleging gender discrimination




                                                 9
                                                                                          -------~----··-


         Case 1:18-cv-09874-GBD Document 65 Filed 07/29/19 Page 10 of 13




in the terms and conditions of their employment. 3 The small minority of district courts that have

found otherwise argue that the Supreme Court's decisions in Cannon and Bell, read together,

support the proposition that there is an additional implied cause of action for employment

discrimination under Title IX for employees of educational institutions receiving federal funds.

See e.g., Henschke v. NY Hospital-Cornell Med. Cetr, 821 F. Supp. 166, 172 (S.D.N.Y. 1993).

However, as the Fifth Circuit explained in Lakoski v. James, when Title IX was enacted, Congress

had recently amended Title VII to remove language exempting its application to educational

institutions. See Gardner v. St. Bonaventure Univ., 171 F. Supp. 2d 118, 127-28 (N.D.N.Y. 2001)

(citing 66 F.3d 751,757 (5th Cir. 1995)). Relatedly, Congress omitted language from Title IX that

would have amended Title VII in this way. 4 Id. This signals that Congress intended Title VII, and

not Title IX, to cover employment discrimination claims by employees of educational institutions.


3
  See e.g., Philpott v. New York, 252 F. Supp. 3d 313, 318-19 (S.D.N.Y. 2017) ("I join many other courts
in this district and hold that employment discrimination claims are not actionable under Title IX."); Uyar
v. Seli, No. 16 Civ. 186, 2017 WL 886934, at *6 (D. Conn. 2017) (dismissing plaintiff's Title IX claim
because "Title IX was not intended to enable employees of educational institutions complaining of gender
discrimination to bypass the remedial scheme Congress established in Title VII." (citations omitted));
Carter v. City of Syracuse Sch. Dist., No. 10 Civ. 690 (FJS), 2012 WL 930798, at *3-4 (N.D.N.Y. Aug. 8,
2016) (" ... Title VII provides the exclusive means under which a plaintiff may recover for employment
discrimination on the basis of sex."); Summa v. Hofstra Univ., No. 08 Civ. 0361 (WOW), 2011 WL
1343058, at *17-18 (E.D.N.Y. Apr. 7, 2011) ("Based upon my review of the applicable case law, I am
persuaded that the better argument is to limit an employee's avenue of redress to Title VII."); Towers v.
State Univ. ofN.Y. at Stony Brook, No. 04 Civ. 5243 (FB), 2007 WL 1470152, at *3-4 (E.D.N.Y. May 21,
2007) ("The Court agrees with those courts that have held that Title IX cannot be used to circumvent the
remedial scheme of Title VII."); Urie v. Yale Univ., 331 F. Supp. 2d. 94, 97 (D. Conn. 2004) (agreeing with
the majority view that "Title IX was not intended to enable employees of educational institutions
complaining of gender discrimination to bypass the remedial scheme Congress established in Title VII");
Gardner v. St. Bonaventure Univ., 171 F. Supp. 2d 118, 128 (W.D.N.Y. 2001) ("the court finds that no
private right of action exists for employees of federally funded educational institutions who are the victims
of employment discrimination."); Vega v. State Univ. of N. Y. Ed. of Trustees, 97 Civ. 5767 (DLC), 2000
WL 381430, at *3 (S.D.N.Y. Apr. 13, 2000) ("This Court agrees with the Fifth Circuit and numerous district
courts that have held that Title VII provides the exclusive remedy for individuals alleging employment
discrimination on the basis of sex, and limiting money damages under Title IX to student plaintiffs.");
Burrell, 995 F. Supp. at 408 ("[T]he remedies of Title IX are limited to student plaintiffs, and Title VII is
meant to offer the exclusive remedy for employment discrimination based on sex.").

4 The House Report accompanying the Education Amendments of 1972 explained that "Title VII ...
specifically excludes educational institutions from its terms. The title would remove that exemption and
                                                                                                  st
bring those in education under the equal employment provision." H.R. Rep. No. 554, 92d Cong., 1 Sess.

                                                     10
         Case 1:18-cv-09874-GBD Document 65 Filed 07/29/19 Page 11 of 13




       Moreover, courts in this circuit have identified two additional compelling reasons why Title

VII offers the exclusive remedy for employment discrimination based on sex for employees of

federally-funded educational institutions. First, when Congress passed Title VII, it intended it "to

provide an exclusive avenue of relief except for remedies which were already in existence at its

enactment." Burrell v. City Univ. of NY, 995 F. Supp. 398, 409-10 (citing Storey v. Ed. of

Regents, 604 F. Supp. 1200, 1201 (W.D. Wis. 1985) (emphasis added)). Accordingly, courts

should not assume that Congress intended to offer additional remedies for employment

discrimination under Title IX, which is subsequent to Title VII. See Vega v. State Univ. of N. Y

Bd. of Trustees, No. 97 Civ. 5767, 2000 WL 381430, at *3 (S.D.N.Y. Apr. 13, 2000) ("Title IX

does not provide a private right of action for employment discrimination plaintiffs because, since

Title VII predated Title IX, Congress intended Title VII to provide an exclusive avenue of relief

except for remedies already in existence at the time of its enactment.").

       More importantly, unlike Title IX, Title VII requires plaintiffs to exhaust administrative

remedies with the EEOC before they can sue for employment discrimination in federal court. See

e.g. 42 U.S.C. § 2000e-5(e)(l) (requiring plaintiffs to file a charge with the EEOC "within one

hundred and eighty days after the alleged unlawful employment practice occurred"); see also

Summa, 708 F.3d at 131 ("Title VII provides an administrative procedure by which an individual

claiming harassment or retaliation must first pursue administrative remedies before the EEOC

prior to seeking judicial relief ... while Title IX does not." (citations omitted)); Philpott v. New

York, 252 F.Supp.3d 313, 318 (S.D.N.Y. 2017) ("Title VII imposes an administrative exhaustion

requirement that is absent from Title IX.").           Therefore, "allowing employees to sue for




(1971) reprinted in 1972 U.S.C.C.A.N. pp. 2462, 2512. However, the final Title IX bill enacted by both
chambers of Congress omitted any language amending Title VII. In the interim, Congress passed "the
Equal Employment Opportunity Act of 1972, which removed Title VII's exemption for educational
institutions." See Lakoski, 66 F.3d at 757.
                                                  11
                                                                                   -•-·-------------------


         Case 1:18-cv-09874-GBD Document 65 Filed 07/29/19 Page 12 of 13




discrimination under Title IX would enable many federal employees to bypass the remedial

process that Congress established under Title VII." Philpott, 252 F. Supp. 3d at 318-19; see also

Vega, 2000 WL 381430, at *3 ("To hold that Title IX permits a private right of action for

employment-related discrimination would be to offer employees of educational institutions

receiving federal funds a mechanism for relief that differs significantly from the avenues available

for other employees."); Burrell, 995 F. Supp. at 409 ("The concern that Title VII requirements

remain intact for employment discrimination claims is persuasive. To hold otherwise would be to

create an avenue of relief for employees of federally funded educational institutions which differs

significantly from the path afforded to other employees."); Lakoski, 66 F.3d at 754 (holding that

implying a private right of action for employment discrimination under Title IX "would disrupt a

carefully balanced remedial scheme for redressing employment discrimination by employers"

under Title VII).

       Here, Plaintiff is an employee of a federally-funded educational institution attempting to

bring quintessential Title VII claims of employment discrimination and workplace sexual

harassment under Title IX. Title VII provides the exclusive remedy for such claims, therefore the

School's and the Society's motions to dismiss Plaintiffs Title IX claims are GRANTED.

               IV.    PLAINTIFF'S STATE LAW CLAIMS ARE DISMISSED

       Having dismissed the only claims over which it has original jurisdiction, this Court declines

to exercise supplemental jurisdiction over the remaining state law and common law claims at this

early stage in the litigation. See 28 U.S.C. § 1367(c)(3) ("The district courts may decline to

exercise supplemental jurisdiction over a claim ... [if] the district court has dismissed all claims

over which it has original jurisdiction."); Purgess v. Sharrock, 33 F.3d 134, 138 (2d Cir. 1994)

("[T]he exercise of supplemental jurisdiction is left to the discretion of the district court.").




                                                   12
         Case 1:18-cv-09874-GBD Document 65 Filed 07/29/19 Page 13 of 13




                                      V.     CONCLUSION

       Defendants' motions to dismiss Plaintiffs Title IX claims, ECF Nos. 35 and 39, are

GRANTED. This Court declines to exercise supplemental jurisdiction over Plaintiffs other state

and city law claims against any Defendant.        Accordingly, Plaintiffs amended complaint is

dismissed in its entirety. The Clerk of Court is instructed to close the motions.



Dated: July 29, 2019
       New York, New York

                                                          SO ORDERED.



                                                         i~BY~~
                                                             OB. DANIELS
                                                           ni:d States District Judge




                                                 13
